— In a negligence action to recover damages for personal injuries and property damage, the plaintiff appeals from an order of the Supreme Court, Westchester County (Buell, J.), entered November 9, 1984, which granted the defendants’ motion for summary judgment dismissing the complaint and denied her cross motion for leave to serve an amended bill of particulars and for summary judgment.
Order modified by granting the defendants’ motion only to the extent of granting them summary judgment dismissing the plaintiff’s first cause of action. As so modified, order affirmed, without costs or disbursements.
Even with her proposed amended bill of particulars, the plaintiff failed to adequately support her assertion that she suffered "serious injury” as defined in Insurance Law § 5102 (d) (see, Licari v Elliott, 57 NY2d 230; Nolan v Ford, 100 AD2d 579, affd 64 NY2d 681). The cause of action to recover for *813property damage, however, should not have been summarily dismissed. Mollen, P. J., Thompson, Rubin and Kunzeman, JJ., concur.